Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Objections
 Claims 1-2 are objected to because of the following informalities:  Claim 1 recites “biasing said tong arms being to pivot” in line 5. The term “being” is seen to be unnecessary and should be removed. The objection is applied accordingly to Claim 2 at line 15.  Appropriate correction is required.
Also regarding Claim 2, the term “Providing” in line 12 begins with a capitalized “P”. Since the term does not follow a period nor is at the start of the claim, the term should begin with a lowercase “p”. Appropriate correction is required.
Also, line 1 of page 11 contains an unnecessary semi-colon. The semi-colon should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Regarding claim 2
Also, the term “very thin” in line 10 is a relative term which renders the claim indefinite. The term “very thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Also, the term “just short” in line 7 of page 10 renders the claim indefinite because it is not clear as to how far the position is to constitute a position that is “just short” and a position that isn’t. Applicant should remove the term “just” to broadly claim that any position within the roll is construed as “short of the other long side edge”
Also, the claim recites the limitation "the split roll halves" in line 8 of page 8.  There is insufficient antecedent basis for this limitation in the claim. It appears “the split roll halves” may have been a result of “sawing back and forth across said roll…”; however, the claim is not clear if these are the same roll. The claim should be amended such that the roll is transformed into split roll halves. For example, “sawing back and forth across said roll to a position short of the other long side edge of said roll to form split roll halves”. 
Also, Claim 2 recites the limitation “providing tongs for grasping a sandwich” (emphasis added, line 12 of page 10) and later recites “lifting said tong above and overtop said sandwich” (emphasis added, line 3 of page 11); however, it is not clear if the “sandwich” (recited in line 3 of page 11 as well as all subsequent recitations) is associated to the bread roll and sandwich contents recited in steps (a) to step (f). That is, the claim reads on using the tongs on a different and unrelated sandwich. Additionally, the claim does not provide any recitation of when the bread roll with its sandwich content is transformed into “a sandwich”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulseth et al. (US 2017/0251882) in view of Overstreet (US 5,937,743).
Regarding Claim 1, Ulseth discloses tongs capable of grasping a sandwich, said tongs including: a handle (grip member 14); a pair of elongated tong arms connected to said handle and extending substantially parallel to each other outwardly from said handle (arms 112), said handle biasing said tong arms being to pivot between an open position and a closed position (“facilitates inward and outward movement of arms”, paragraph 20); a net connected to said tongs and suspended between said arms (spatula head member 200), wherein said closed position of said tong arms forms opposing net side wall portions defining a sandwich holding space therewithin (see Fig. 1C and paragraph 17).
Ulseth does not specifically teach a net with a latticework structure. However, Ulseth is directed to a spatula head having a plurality of holes allowing drainage of liquid. Therefore, Overstreet is relied on to teach a tong having a holding space for a taco to allow the taco to be submerged during deep frying (see abstract). Overstreet uses variations of latticework net to hold the taco therewithin (see wire mesh 40 in  Fig. 3, 5, and 6). The wire mesh facilitates cooking oil reaching the taco for even heat distribution (see Claim 10).  Likewise, the mesh would also be advantageous for draining the oil when cooking is complete. 
Therefore, since both Ulseth and Overstreet are directed to handles having a permeable holding space for food products, it would have been obvious to one of ordinary skill in the art to use a wire mesh structure to facilitate permeation of cooking liquid. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Lagasse (French Dip Sandwich | Emeril Lagasse, YouTube) in view of Allrecipes (How to Make a French Dip in a Slow Cooker | Allrecipes.com, YouTube), Ulseth et al. (US 2017/0251882) and Overstreet (US 5,937,743).
Regarding Claim 2, Lagasse is relied on to teach a method of making a French dip sandwich, comprising the steps of: 
(a) choosing a bread knife with a serrated edge (see 0:11); 
(b) placing a bread roll flat on a substantially horizontal surface, such as a cutting board (0:11); 
(c) placing a free hand on top of said bread roll to hold it steady (see 0:11); 
(d) placing the knife to a long side edge of said roll and sawing back and forth across said roll (see 0:11); 
(e) spreading the split roll halves open to allow said roll portions to define a pocket for holding sandwich contents (see 1:25 of video); 
(f) providing slowly cooked rump roast sliced very thin for said sandwich contents (see 1:25 of video); 
(g) disposing said sandwich contents into said pocket of said roll (see 1:25); 
(h) grasping said handle of a tong (see 1:32 of video); 
(i) lifting said tong above and overtop said sandwich (see 1:32 of video); 
(l) squeezing said handle to pivotally move said arms into securing contact with adjacent sides of said sandwich (see 1:32 of video); 
(m) lifting and rotating said sandwich 180 degrees over a pool of au jus (first rotation, see 1:34 of video, pool of au jus can be seen at 1:18); 
(n) lowering said sandwich into said pool of au jus to a pre-determined depth for allowing the au jus to permeate said roll bread roll (see 1:34 of video); 
(o) lifting said sandwich from said pool (see 1:35 of video);
(p) rotating said sandwich 180 degrees (second rotation, 1:35 of video); and
(q) placing said sandwich horizontal (see 1:37 of video); 
Though not shown, since Lagasse uses a tong to remove the sandwich from the pool of au jus, Lagasse would have necessarily performed the step of:

(s) lifting the tongs from said sandwich
when placing the sandwich on a serving dish. 
Lagasse does not specifically cut the bread to a position just short of the other long side edge of said roll; however, this would have been a matter of preference. As seen in Allrecipes, which also is directed to a French dip sandwich, the bread is cut short of the long side edge thereby providing a hinge edge (see 1:22 of video). Therefore, it would have been obvious to one of ordinary skill in the art to cut the bread short of the long edge base on preference. 
Lagasse is silent to the particulars of the tongs and therefore is silent to steps (j), and (k); however, as discussed in Claim 1, the combination of Ulseth and Overstreet discloses the claimed tongs for grasping a sandwich (see in step G). Ulseth notes that the spatula head is advantageous for providing a hammock between the arms creating a bendable or gripping spatula surface (paragraph 4). Therefore, since Lagasse uses tongs in the video, and the combination of Ulseth and Overstreet discloses a tong capable of allowing food to submerge into liquid with improved gripping, it would have been obvious to one of ordinary skill in the art to use the tongs of Ulseth and Overstreet for improved gripping. Using the tongs taught by the Ulseth and Overstreet combination in a similar manner to conventional tongs would have necessarily resulted in performing the recited steps (j) and (k). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792